Citation Nr: 0530698	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  00-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 




INTRODUCTION

The veteran served on active duty from March 1970 to 
September 1971.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

The veteran appeared before the undersigned Veterans Law 
Judge at a hearing at the RO in May 2003.  The Board remanded 
these issues in November 2003 for further development.  The 
case is now again before the Board.

The issues of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disorder was not noted at the time of entry 
into active service, and the competent medical evidence does 
not clearly and unmistakably establish that the veteran had a 
low back disorder before examination, acceptance and 
enrollment on active duty.

2.  Medical evidence demonstrates that the veteran's low back 
disorder, now diagnosed as degenerative disc disease of the 
low back, had its onset during his military service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, low back disorder was 
incurred during the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's contends that he injured his low back in 
service, that he continued to experience back pain and 
problems thereafter.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Certain chronic disabilities, including arthritis, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A veteran is presumed to be in sound condition at the time of 
enlistment except as to conditions noted at the time of 
examination, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation); 38 C.F.R. § 3.304(b) (May 4, 2005).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2005) (emphasis added). 

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduing disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Upon review, a preexisting low back disability was not noted 
at the time the veteran was examined, accepted and enrolled 
for active service.  In the veteran's enlistment examination 
in January 1970, no defects or disorders involving the low 
back were noted.  In the accompanying report of medical 
history, the veteran denied having any back conditions, 
having been hospitalized, or injured.

As no low back disability was noted when he had been 
examined, accepted, and enrolled for service, he is presumed 
to have been in sound condition at that time and thus, the 
presumption of soundness applies in this case.  Since the 
record demonstrates that the veteran served after December 
31, 1946 and during wartime, the provisions of 38 U.S.C.A. 
§ 1111 apply in this case.  Therefore, the initial question 
is whether the evidence clearly and unmistakable demonstrates 
that the veteran's low back disability preexisted active 
service.  

The service medical records document treatment for ongoing 
low back complaints.  In April 1970, the veteran reported 
that he had back pain for about 1 year, that recently 
increased in severity.  He also reported a motorcycle 
accident prior to service in 1969.  The diagnoses include 
lumbar strain and chronic lumbosacral strain.  Although the 
veteran had a cycle accident prior to service, the service 
medical records specifically state that the lumbosacral 
strain did not exist prior to service.  In May 1970, the 
veteran was placed on a temporary physical profile with a 
diagnosis of chronic lumbosacral strain and the veteran could 
not lift over 25 lbs and could not run more than 1/2 mile.  The 
veteran served in Vietnam in August 1970 and was wounded in 
the left arm.  There were no further complaints, findings, or 
diagnoses of low back problems in service.  At his September 
1971 discharge examination, the veteran did not report any 
complaints of back problems and there were no findings or 
diagnosis of a low back disorder.

The evidence of record does not establish that the veteran's 
low back disability clearly and unmistakably existed before 
examination, acceptance and enrollment into service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2005).  Thus, the 
presumption of soundness is not rebutted.

Private medical records dated in 1975 reveal that the veteran 
was hospitalized after onset of sudden pain while lifting a 
bale of hay.  The pain increased in severity over 3 weeks.  
The diagnosis was acute and chronic lumbar sprain.  VA 
medical records dated from April to October 1983 shows 
diagnosis of lumbosacral strain.

In February 1984, the veteran submitted record relating to 
treatment in June 1967 for head injuries as a result of a 
motorcycle accident. There were no complaints, findings, or 
diagnoses of any back disorder.

VA medical records from 1997 to 1999 show treatment and 
diagnosis for degenerative disc disease of the lumbar spine.  
In an April 1999 VA examination, the examiner noted that the 
veteran had an injury to his back during service and the 
veteran reported that the back continued to bother him.  The 
examiner noted that an MRI revealed disk disease at L4-5 and 
L5-S2.  It was also reported that the veteran fell off a 
truck in April 1998 and fractured some ribs, and that his 
back was worse since that time.  The diagnoses included disc 
disease at L4-5 and L5-S2.

In a February 2000 statement on a VA pharmacy prescription 
form, the veteran's physician stated that it was his medical 
opinion, that the veteran's June 1967 motorcycle accident had 
no bearing on the veteran's back pain.

In an August 2000 letter, the veteran's private physician, 
Dr. T.F. Satterly noted that he had reviewed the veteran's 
records and interviewed the veteran.  Dr. Satterly stated 
that the medical records do not show any back injury prior to 
the veteran's service.  The impression included work injury 
to low back that aggravated a pre-existing condition.  Dr. 
Satterly further stated that the veteran had degenerative 
disc disease of the back and that these are related to his 
military service.  

The United States Court of Veterans Appeals (Court) has held 
that the Board may consider only independent medical evidence 
to support its findings.  The Board is not free to substitute 
its own unsubstantiated medical conclusion to refute a 
medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  Under the circumstances, the medical opinions appear 
to be entirely adequate and there are no medical opinions of 
record that contradict the above noted opinions.  As such, 
the Board finds that the veteran is entitled to the benefit 
of the doubt as contemplated by 38 U.S.C.A. § 5107.  Thus, 
the Board concludes that service connection for low back 
disorder is warranted.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of the above issue, which would 
result from a remand solely to allow the RO to apply the 
VCAA, would not be justified.


ORDER

Entitlement to service connection for low back disorder is 
granted.  


REMAND

The Board observes that a September 1971 clinical record 
includes a notation of left knee complaints.  Thereafter, an 
April 1999 VA examination found degenerative arthritis of the 
left knee with some loss of motion and weakness.  However, 
the VA examination did not provide an etiology opinion as to 
the left knee disorder.   While a private examiner, in August 
2000, related the veteran's bilateral knee disorders to 
service, it was not clear from his review the basis for his 
opinion.  VA's duty to assist the veteran includes obtaining 
relevant medical records and a thorough and contemporaneous 
medical examination in order to determine the nature and 
extent of the veteran's disability.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2004).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  VA should schedule the veteran for a 
VA orthopedic examination. The claims 
file must be made available to and 
reviewed by the examiner in connection 
with the examination.  The examiner must 
determine the nature, severity, and 
etiology of any left knee disorder 
present, to include degenerative 
arthritis of the left knee. The examiner 
should, after reviewing the service 
medical records, VA examination and all 
private records and opinions, provide an 
opinion as to whether it is very likely, 
as least as likely as not, or highly 
unlikely that the veteran's left knee 
disability is related to his service, to 
include any injuries therein.

The report of the examination should 
include a complete rationale for all 
opinions.

2.  The AMC/RO should readjudicate the 
issue of entitlement to service 
connection for left knee.  If the claims 
are denied, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
appellant's claims on the issue of 
service connection.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


